                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          EUREKA DIVISION

                                   7

                                   8     DEBORAH MICHELLE MENG,                             Case No. 17-cv-05661-RMI
                                   9                    Plaintiff,
                                                                                            ORDER TO SHOW CAUSE RE
                                  10             v.                                         DISMISSAL
                                  11     NANCY A BERRYHILL,
                                  12                    Defendant.
Northern District of California
 United States District Court




                                  13

                                  14          This Social Security appeal was filed on September 29, 2017. (Doc. 1.) Plaintiff’s motion

                                  15   for summary judgment was due on May 16, 2018. (Doc. 20.) The court takes judicial notice of

                                  16   the fact that Plaintiff’s attorney of record, Kenneth J. Collins, is now deceased. However, five

                                  17   months have elapsed since Plaintiff’s motion for summary judgment was due. No new attorney

                                  18   has substituted in to represent Plaintiff and no motion has been filed. Accordingly, Plaintiff shall,

                                  19   no later than November 5, 2018, show cause why this appeal should not be DISMISSED without

                                  20   prejudice for failure to prosecute and failure to comply with a court order. See Fed. R. Civ. P.

                                  21   41(b); Ferdik v. Bonzelet, 963 F.2d 1258, 1260 (9th Cir.1992); Pagtalunan v. Galaza, 291 F.3d

                                  22   639, 640 (9th Cir. 2002).

                                  23          IT IS SO ORDERED.

                                  24   Dated: October 18, 2018

                                  25

                                  26
                                                                                                    ROBERT M. ILLMAN
                                  27                                                                United States Magistrate Judge
                                  28
